Exhibit 10.1

 

AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
_____

THIS AGREEMENT is to be effective as of the date it is fully executed (the
“Effective Date”), by and between Christopher & Banks Corporation, a corporation
duly organized and existing under the laws of the State of Delaware (the
“Corporation”), and _____ (“Executive”).

PREAMBLE

Based upon the mutual promises contained in this Agreement and other
consideration, the Corporation and Executive have agreed to execute this
Agreement containing the following terms and conditions:

ARTICLE 1
EMPLOYMENT

1.1 Executive agrees to serve as _____ of the Corporation.  Executive further
agrees to perform such duties as are customarily incident to such position and
such other duties which may be assigned to Executive from time to time by the
Chief Executive Officer and/or the board of directors of the Corporation (the
“Board”).

ARTICLE 2
AT-WILL EMPLOYMENT

2.1 Executive acknowledges and agrees that [his/her] employment as an officer of
the Corporation and an employee of _____ is on an at-will basis.

ARTICLE 3
DUTIES

3.1 Executive agrees to devote Executive’s full time and effort, to the best of
Executive’s ability, to carry out the duties of _____ for the profit, benefit
and advantage of the Corporation.  Executive shall report directly to the Chief
Executive Officer of the Corporation or such other person as the Chief Executive
Officer or the Board may designate.

ARTICLE 4
COOPERATION

4.1 During Executive’s employment and for _____ months thereafter (such
post-termination period hereinafter referred to as the “Restricted Period”),
Executive agrees to cooperate fully with the Company, including its attorneys
and accountants, in connection with any potential or actual litigation, other
real or potential disputes, internal investigations or



1

--------------------------------------------------------------------------------

 

government investigations, which directly or indirectly involve the
Company.  Executive agrees to appear as a witness voluntarily upon the Company’s
request regardless of whether served with a subpoena and be available to attend
depositions, court proceedings, consultations or meetings regarding
investigations, litigation or potential litigation as requested by the
Company.  With respect to Executive’s cooperation obligations under this Article
4.1 during Executive’s employment and for the Restricted Period, the Company
acknowledges that these cooperation obligations, if exercised, will impose on
Executive’s time and could likely interfere with other commitments Executive may
have in the future.  Consequently, the Company shall attempt to schedule such
depositions, court proceedings, consultations or meetings in coordination with
Executive’s schedule and to allow Executive to participate telephonically as
appropriate but Executive recognizes that scheduling of certain court
proceedings, including depositions and trials, may be beyond the Company’s
control and that for some matters or proceedings Executive’s physical presence
may be required.

4.2 Except as provided below in this Article 4.2, during Executive’s employment
and for the Restricted Period, Executive shall not be entitled to any additional
payment for [his/her] efforts, assistance and/or cooperation pursuant to Article
4.1.  If Executive is no longer employed by the Company, then the Corporation
agrees to reimburse Executive for [his/her] time incurred under this Article 4
at a rate of $_____ per hour for actual time spent attending such depositions,
consultations or meetings.  The Corporation agrees to reimburse Executive for
the out-of-pocket expenditures actually and reasonably incurred by Executive in
connection with the performance of services contemplated by this Article 4,
including hotel accommodations, coach airfare, transportation and meals
consistent with the Corporation’s generally applicable expense reimbursement
policies at such time. 

4.3 It is expressly understood by the parties that after the termination of
Executive’s employment, (i) any services Executive may provide to Company
pursuant to this Article 4 shall not be as an employee and Executive’s provision
of such services shall not create an employment relationship between Executive
and the Company, (ii) any payments to Executive pursuant to this provision are
not wages and instead shall be reflected on a federal 1099 tax form, and (iii)
the payment or reimbursement of expenses by the Corporation to Executive under
this Article 4 shall be in exchange for Executive’s time and/or reimbursement
for expenses actually incurred and are not intended or understood to be
dependent upon the character or content of any information Executive discloses
in good faith in any such proceedings, meetings or consultations.

ARTICLE 5
DEFINITIONS

5.1 “Cause” shall mean (i) any fraud, misappropriation or embezzlement by
Executive in connection with or affecting the business of the Company or its
affiliates, (ii) any conviction of (including any plea of guilty or no contest
to) a felony or a gross misdemeanor by Executive, (iii) any gross neglect or
persistent neglect by Executive to perform the duties assigned to Executive or
any other act that can be reasonably expected to cause substantial economic or
reputational injury to the Company, (iv) any material breach of Articles 3.1,
4.1, 6 or 7 of this Agreement, or (v) any material violation of the Company’s
written policies, procedures or codes of conduct.  Provided further that in
connection with clauses (iii) – (v),



2

--------------------------------------------------------------------------------

 

Executive shall first have received a written notice from the Corporation’s
Chief Executive Officer or the Board that summarizes and reasonably describes
the manner in which Executive has persistently neglected [his/her] duties,
engaged in an act reasonably expected to cause substantial harm, materially
breached Articles 3.1, 4.1, 6 or 7 of the Agreement, or materially violated a
Company policy, procedure or the Company’s Code of Conduct (the “Event”) and, to
the extent the Event is capable of being cured, Executive shall have fourteen
(14) calendar days from the date notice of the Event is delivered to Executive
(via electronic mail, regular mail, in person or otherwise) to cure the same,
but the Corporation is not required to give written notice of, nor shall
Executive have a period to cure the same or any similar failure, which was the
subject of an earlier written notice to Executive under this Article 5.1.

5.2 “Change in Control” shall mean:

(a). the occurrence of an acquisition by an individual, entity or group (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended) of a percentage of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (but excluding (1) any
acquisition directly from the Company (other than an acquisition by virtue of
the exercise of a conversion privilege of a security that was not acquired
directly from the Company), (2) any acquisition by the Company or an affiliate
and (3) any acquisition by an employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliate) (an “Acquisition”) that is thirty
percent (30%) or more of the Company’s then outstanding voting securities;

(b). at any time during a period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board (and any
new directors whose election to the Board or nomination for election by the
Corporation’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was so approved)
cease for any reason (except for death, disability or voluntary retirement) to
constitute a majority thereof;

(c). the consummation of a merger, consolidation, reorganization or similar
corporate transaction, whether or not the Company is the surviving company in
such transaction, other than a merger, consolidation, or reorganization that
would result in the Persons who are beneficial owners of the Company’s voting
securities outstanding immediately prior thereto continuing to beneficially own,
directly or indirectly, in substantially the same proportions, at least fifty
percent (50%) of the combined voting power of the Company’s voting securities
(or the voting securities of the surviving entity) outstanding immediately after
such merger, consolidation or reorganization;

(d). the sale or other disposition of all or substantially all of the assets of
the Company;

(e). the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company; or



3

--------------------------------------------------------------------------------

 

(f). the occurrence of any transaction or event, or series of transactions or
events, designated by the Board in a duly adopted resolution as representing a
change in the effective control of the business and affairs of the Company,
effective as of the date specified in any such resolution.

6.1 “Company” shall mean the Corporation and/or its majority-owned and
wholly-owned subsidiaries.

6.2 “Confidential Information” means any information that is not generally known
outside the Company, including but not limited to trade secrets, and that is
proprietary to the Company, relating to any phase of the Company’s existing or
reasonably foreseeable business, including information conceived, discovered or
developed by Executive.  Confidential Information includes, but is not limited
to, business plans; strategic plans and initiatives; financial information,
statements and projections; new store plans or locations; payroll and personnel
records and information; marketing information, materials and plans; product
designs; supplier information; customer information; customer lists; project
lists; information relating to pricing and costs; or other information that is
designated by the Company as “Confidential” or other similar designation or is
treated by the Company as Confidential.

6.3 A “Competitor” means any of the following women’s specialty apparel
companies:  Ann Taylor Stores Corporation; Ascena Retail Group, Inc.; Cato
Corporation; Charming Shoppes, Inc.; Chicos FAS, Inc.; Coldwater Creek, Inc.;
New York & Co., Inc.; and The Talbots, Inc. as well as any other company where
the percent of such company’s annual revenues for their most recently completed
fiscal year associated with sales of women’s apparel and accessories to the
Corporation’s customer demographic exceeds 25% of such company’s overall annual
revenues for that fiscal year.  “Competitor” shall also include:  (i) all
divisions, subsidiaries, affiliates and successors in interest of the stores or
legal entities identified in this Article 5.5; and (ii) any person, business, or
entity where a substantial portion of Executive’s duties involve providing
advice, consultation, products or services to any of the entities or their
affiliates identified in this Article 5.5.

6.4 “Good Reason” shall mean Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events without the written consent of Executive: (A) the assignment to Executive
of duties inconsistent with, or the removal of duties material to the usual and
customary performance of, Executive’s position (including status, offices,
titles, and reporting requirements), authority, duties, or responsibilities,
excluding for this purpose an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by Executive; (B) a reduction in base
salary of 10% or more, except for an across-the-board reduction of not more than
10% per person, and applicable to all employees of the Company; (C) a material
reduction in aggregate benefits available to Executive; or (D) the relocation of
the office at which Executive is principally employed to a location more than
thirty (30) miles from such office.

6.5 “Good Reason Process” shall mean that (A) Executive determines that a Good
Reason condition has occurred; (B) Executive notifies the Corporation in writing
of the Good Reason condition within ninety (90) days of the first occurrence of
such condition; (C) thirty (30)



4

--------------------------------------------------------------------------------

 

days following such notice (the “Cure Period”) shall have passed, during which
the Company shall use its best efforts to remedy such condition; (D)
notwithstanding the Company’s efforts, the Good Reason condition continues to
exist at the end of the Cure Period; and (E) Executive terminates his or her
employment within sixty (60) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

ARTICLE 6
NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT

6.1 During Executive’s employment, Executive shall not plan, organize or engage
in any business competitive with the Company or any product or service marketed
or planned for marketing by the Company or assist or work with any other person
or entity to do so.

6.2 During Executive’s employment and for the Restricted Period, Executive shall
not, without the prior written permission of the Board, (i) directly or
indirectly engage in activities with a Competitor or (ii) own (whether as a
shareholder, partner or otherwise, other than as a 3% or less shareholder of a
publicly held company) any interest in a Competitor, or (iii) be connected as an
officer, director, advisor, consultant, agent or employee or participate in the
management of any Competitor.  If Executive violates this provision, then the
duration of the restriction set forth in this provision shall be extended by the
period of time during which Executive was not in compliance with this provision,
provided that, except by order of a court of competent jurisdiction, this
restriction shall not apply past the two-year anniversary of the last date of
Executive’s employment with the Company.  If Executive is interested in pursuing
any activity that may violate this provision, the Corporation encourages
Executive to bring that situation to the Corporation’s attention so that the
parties can consider and discuss in advance whether Executive’s proposed
activity would violate this provision and/or whether some accommodation might be
possible that would allow Executive to engage in such activity while still
protecting the Company’s legitimate interests.

6.3 During Executive’s employment and for the Restricted Period, Executive shall
not solicit, entice, encourage, or induce (or attempt to do so, directly or
indirectly), any employee of the Company to leave or terminate his or her
employment with the Company or to establish a relationship with a
Competitor.  This Article 6.3 shall apply to the then-current employees of the
Company and any individual who was employed by the Company at any time in the
forty-five (45) day period immediately prior to Executive’s last day of
employment with the Company.  If Executive violates this provision, then the
duration of the restriction set forth in this provision shall be extended by the
period of time during which Executive was not in compliance with this provision,
provided that, except by order of a court of competent jurisdiction, this
restriction shall not apply past the two-year anniversary of the last date of
Executive’s employment with the Company.

6.4 During Executive’s employment and for the Restricted Period, Executive shall
not solicit, engage, or induce (or attempt to do so, directly or indirectly) any
vendor, supplier, sales agent or buying agent of the Company to commence work on
behalf of, or to establish a relationship with, a Competitor or to sever or
materially alter his/her/its relationship with the Company.  The
post-termination obligations of this Article 6.4 shall apply to the vendors,



5

--------------------------------------------------------------------------------

 

suppliers, sales agents and buying agents of the Company as of the date of
Executive’s termination and at any time in the one-year period immediately prior
to Executive’s termination date.  If Executive violates this provision, then the
duration of the restriction set forth in this provision shall be extended by the
period of time during which Executive was not in compliance with this provision,
provided that, except by order of a court of competent jurisdiction, this
restriction shall not apply past the two-year anniversary of the last date of
Executive’s employment with the Company.

6.5 If Executive’s employment is involuntarily terminated by the Corporation
other than for Cause, the Corporation shall pay Executive _____ months of
Executive’s highest annual salary at any time during the twelve (12) month
period preceding the date of Executive’s termination, paid according to the
Corporation’s normal payroll schedule and practices and subject to applicable
withholdings, deductions, and tax reporting requirements; provided that as a
condition to receipt of such severance Executive executes and does not rescind a
general release of claims in favor of the Company and in the form attached as
Exhibit A hereto or a substantially similar form prepared by the Corporation (a
“General Release”).  Additionally, Executive shall receive any annual bonus
earned by Executive for the prior fiscal year, regardless of whether Executive
is employed on the date the bonus is actually paid, so long as Executive was
employed on the last day of the fiscal year.  The Corporation shall pay such
annual bonus to Executive in the ordinary course of business, but no later than
120 days after the close of the fiscal year.  Further, in the absence of an
applicable government subsidy with respect to COBRA coverage and provided that
Executive timely elects COBRA and executes and does not rescind the release of
claims referred to above, the Company shall continue to pay for the _____ months
following Executive’s last date of employment the employer portion of the
premiums for health and dental insurance coverage under the Company’s group
health and dental insurance plans in which Executive was participating on the
last date of employment.  Executive shall continue to be responsible to pay
Executive’s portion of the premiums, if any, for such insurance coverage during
this period.  The Company will discontinue payments under this Article 6.5 if,
and at such time, Executive (i) is covered or eligible to be covered under the
health and/or dental insurance policy of a new employer, or (ii) ceases to
participate, for whatever reason, in the Company’s group insurance plans.  By
his signature below, Executive acknowledges and agrees that the Company may
modify or terminate its group insurance plans at any time and that Executive
shall have the same right to participate in the Company’s group insurance plans
only as is provided on an equivalent basis to the Company’s
employees.  Executive further agrees to promptly provide the Company written
notice if Executive becomes covered or eligible to be covered under the health
and/or dental insurance policy of a new employer.  In the event there is a
government subsidy with respect to COBRA for which the Company and/or Executive
is eligible at time of Executive’s termination of employment, then such subsidy
shall take precedence and be controlling and the Company shall not be obligated
to pay the employer portion of premiums as described above but only to comply
with the subsidy criteria.

6.6 Notwithstanding the foregoing, if Executive’s employment is terminated by
(i) the Company or its successor without Cause up to one hundred and eighty
(180) days prior to a Change in Control or upon or within twelve (12) months
following a Change in Control or (ii) by Executive by resignation with Good
Reason upon or within twelve (12) months following a Change in Control, and
provided that as a condition to receipt of such severance Executive executes and
does not rescind a General Release, Executive shall be entitled to receive from
the



6

--------------------------------------------------------------------------------

 

Company or its successor (A) a lump sum payment equivalent to _____ months of
Executive’s highest annual salary at any time during the twelve (12) month
period preceding the date of Executive’s termination, adjusted for any severance
payments previously made to Executive by the Company, and _____ times
Executive’s then current on-target bonus; and (B) in the absence of an
applicable government subsidy with respect to COBRA coverage and provided that
Executive timely elects COBRA, the Company shall pay a lump payment equivalent
to _____ months of the employer portion of the premiums for health and dental
insurance coverage under the Company’s group health and dental insurance plans
in which Executive was participating on the last date of employment, adjusted
for any severance payments previously made by the Company.  If Executive’s
termination occurs on or after the Change in Control, the lump sum payments
under this Article 6.6 shall be made by the Company or its successor no later
than sixty (60) days following Executive’s termination date.  If Executive is
involuntarily terminated, commences severance benefits under Article 6.5 above
and subsequently becomes eligible for severance under this Article 6.6 upon the
occurrence of a Change in Control within one hundred and eighty (180) days
following termination, Executive’s unpaid severance benefits shall be adjusted
as provided under this Article 6.6 and any remaining unpaid benefits shall be
paid in a single lump sum no later than sixty (60) days following the Change in
Control.

6.7 In the event that any benefits payable to Executive pursuant to this
Agreement or any other benefit plan or agreement (“Payments”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this Article 6.7 would
be subject to the excise tax imposed by Section 4999 of the Code, or any
comparable successor provisions (the “Excise Tax”), then Executive’s Payments
shall be provided to Executive as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax.  In the event that the
payments and/or benefits are to be reduced pursuant to this Article 6.7, such
payments and benefits shall be reduced such that the amount the Payments are
reduced to as close to the amount that is $1.00 below the amount where the
Excise Tax would be required to be paid as is reasonably possible.  In applying
this principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.  For purposes of making
the calculations required by this Article 6.7, the Company’s finance personnel
responsible for the calculation may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority.  The Company and Executive shall furnish to such
finance personnel such information and documents as the finance personnel may
reasonably request in order to make a determination under this Article 6.7.

6.8 This Agreement shall be interpreted and construed in a manner that avoids
the imposition of taxes and other penalties under Section 409A of the Code (such
taxes and other penalties referred to collectively as “409A Penalties”).  In the
event that the Company determines that the terms of this Agreement would subject
Executive to 409A Penalties, the Company and Executive shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible; provided, however, that this Article 6.8 shall not create
any obligation on the part of the Company to adopt any such amendment or take
any such other action.  All references in this Agreement to Executive’s
termination or cessation of employment shall mean a “separation from service”
within the meaning of Section 409A of the



7

--------------------------------------------------------------------------------

 

Code.  Each payment (including any right to a series of installment payments)
under this Agreement shall be considered a separate payment for purposes of
Section 409A of the Code.  Any payment that is “deferred compensation” within
the meaning of and subject to Section 409A of the Code which is conditioned upon
Executive’s execution of a release and which may become payable during a
designated period that begins in one taxable year and carries over into a second
taxable year shall be paid or begin payment, as applicable, in the second
taxable year. Any payment that is “deferred compensation” which is accelerated
due to a Change in Control shall not be accelerated unless such Change in
Control is a “change in control event” as defined under Section
409A.  Notwithstanding any other provision in this Agreement, if on the date of
Executive’s “separation from service”, Executive is a “specified employee,” as
defined in Section 409A of the Code, then to the extent any amount payable under
this Agreement upon Executive’s separation from service would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such payment shall be
delayed until the earlier to occur of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death (payable in a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to Executive during such period).  Notwithstanding
any of the foregoing provisions of this Article 6.8, under no circumstances
shall the Company be responsible for any taxes, penalties, interest or other
losses or expenses incurred by Executive with respect to Section 409A of the
Code.

6.9 Executive promises and agrees not to disparage the Company and the Company’s
officers, directors, employees, products or services.

ARTICLE 7
CONFIDENTIAL AND PROPRIETARY INFORMATION, IDEAS, AND PROPERTY

7.1 Executive promises and agrees to take reasonable measures to maintain and
preserve the confidentiality of the Confidential Information. 

7.2 Executive promises and agrees not to use or disclose Confidential
Information except in the course of performing Executive’s duties solely for the
benefit of, and on behalf of, the Company. 

7.3 Executive promises and agrees not to use, discuss, disclose, divulge, or
make available in any way, whether directly or indirectly, Confidential
Information to any person or entity not authorized by the Company to receive or
use it.

7.4 Executive promises and agrees not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the contents and
terms of this Agreement, other than to Executive’s legal and financial advisors
or Executive’s spouse or domestic partner, if applicable, provided such persons
agree to keep the information confidential, or as otherwise required by law.

7.5 Employee acknowledges and agrees that all documents, electronic data or
files, or other tangible property relating in any way to the business of the
Company, including those which are conceived by Executive or come into
Executive’s possession during Executive’s employment, are and shall remain the
exclusive property of the Company, and Executive agrees



8

--------------------------------------------------------------------------------

 

to return all such documents, electronic data and files, and tangible property
to the Company upon termination of Executive’s employment or at such earlier
time as the Company may request of Executive, and Executive further promises and
agrees not retain any copies, summaries, or abstracts thereof.

7.6 The obligations of this article shall continue after the termination of
Executive’s employment and shall be binding on Executive’s assigns, executors,
administrators, or other legal representatives.

ARTICLE 8
JUDICIAL CONSTRUCTION

8.1 Executive believes and acknowledges that the provisions contained in this
Agreement, including without limitation the provisions contained in
Articles 4.1, 6, and 7 of this Agreement, are fair and reasonable and necessary
to protect the Company’s legitimate interests.  Nonetheless, it is agreed that
if a court finds any of these provisions to be invalid in whole or in part, such
finding shall not invalidate any such provision, nor the Agreement, in its
entirety, but rather the provision in question shall be construed, blue-lined,
reformed, rewritten, and/or equitably modified by the court as if the most
restrictive covenants permissible under applicable law were contained herein.

ARTICLE 9
RIGHT TO INJUNCTIVE RELIEF

9.1 Executive acknowledges that a breach or threatened breach by Executive of
any of the terms of Articles 4.1, 6 or 7 of this Agreement will render
irreparable harm to the Company.  Accordingly, the Company shall therefore be
entitled to any and all equitable relief, including, but not limited to,
temporary and permanent injunctive relief, and to any other remedy that may be
available under any applicable law or agreement between the parties, and to
recover from Executive all costs of litigation including, but not limited to,
attorneys’ fees and court costs incurred in enforcing the provisions of Articles
4, 6 and 7.

9.2 Executive acknowledges and agrees that, in the event a court determines that
a bond is necessary in connection with any grant to the Company of injunctive
relief, then a fair and reasonable amount for any such bond would be $5,000. 

ARTICLE 10
ASSIGNMENT

10.1 Executive consents to and the Corporation shall have the right to assign
this Agreement to its successors or assigns.  Additionally, Executive consents
to and the Corporation shall have the right to assign this Agreement to any
subsidiary, and all covenants or agreements hereunder shall inure to the benefit
of and be enforceable by its successors or assigns.

10.2 For purposes of Article 10.1 and the possible assignment of this Agreement,
the terms “successors” and “assigns” shall include any company which buys all or
substantially all of the Corporation’s assets, or a controlling portion of its
stock, or with which it merges or consolidates.



9

--------------------------------------------------------------------------------

 

10.3 Executive’s rights under this Agreement are personal to Executive and may
not be assigned except with the written consent of the Board.

ARTICLE 11
FAILURE TO DEMAND PERFORMANCE AND WAIVER

11.1 The Company’s failure at any time to demand strict performance or
compliance by Executive either during or after Executive’s employment with any
part of this Agreement shall not be deemed to be a waiver of the Company’s
rights under this Agreement or by operation of law.  The Corporation’s rights
under this Agreement can only be waived expressly, in writing by the Board.  Any
express waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed as a waiver of any subsequent breach
thereof.

ARTICLE 12
ENTIRE AGREEMENT

12.1 The Corporation and Executive acknowledge that this Agreement contains the
full and complete agreement between and among them, that there are no oral or
implied agreements or other modifications relating to the same subject matter
and that this Agreement supersedes and terminates any other written or oral
agreement between the parties relating to the same subject matter not
specifically set forth herein.  The parties further agree that no modifications
of this Agreement may be made except by means of a written agreement or
memorandum signed by both parties.

ARTICLE 13
GOVERNING LAW

13.1 The parties acknowledge that the Corporation’s principal place of business
is located in the State of Minnesota.  The parties hereby agree that this
Agreement shall be construed in accordance with the internal laws of the State
of Minnesota without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
the State of Minnesota. 

13.2 Executive and the Company agree to submit to the exclusive jurisdiction of,
and venue in, the courts of the State of Minnesota, County of Hennepin, or of
the Federal District Court of Minnesota with respect to any dispute that may
arise between them. 

ARTICLE 14
SURVIVAL

14.1 The parties agree that Articles 4.1, 6 and 7 of this Agreement, and those
provisions necessary for the enforcement of Articles 4.1, 6 and 7 of this
Agreement, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.





10

--------------------------------------------------------------------------------

 



ARTICLE 15
UNDERSTANDINGS

15.1 Executive hereby acknowledges that (i) this Agreement constitutes good and
valuable consideration in exchange for the obligations and agreements undertaken
by Executive by this Agreement, including, without limitation, the provisions
contained in Articles 6 and 7 of this Agreement, (ii) Executive has carefully
considered the obligations, restrictions, and undertakings contained in this
Agreement and, having had the opportunity to confer with counsel of Executive’s
own choosing, has determined that they are reasonable; and (iii) the
obligations, restrictions, and undertakings contained in this Agreement will not
unduly restrict Executive in securing other employment or earning a livelihood
in the event of Executive’s termination of employment.

15.2 Executive promises and agrees to inform any potential new employer of the
restrictions contained in Articles 6 and 7 of this Agreement.  By signing below,
Executive also authorizes the Company to notify third parties (including, but
not limited to, Executive’s actual or potential future employers) of Articles 6
and 7 of this Agreement, and those provisions necessary for the enforcement of
Articles 6 and 7 of this Agreement, and Executive’s responsibilities hereunder.

15.3 Executive represents and warrants to the Company that Executive is not
under, or currently bound to be under in the future, any obligation to any
person or entity that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by
Executive of Executive’s obligations hereunder.

15.4 If Executive possesses any information that Executive knows or should know
is considered by any third party to be the confidential, trade secret, or
otherwise proprietary information of such third party, Executive shall not
disclose such information to the Company or use such information in the course
of Executive’s employment or in any other way to benefit the Company.

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

Witness:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

Witness:

 

 

 

 





11

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF RELEASE

By signing below, I, _____ acknowledge and agree to the following:

 

1. Release of Claims.  Specifically in consideration of the separation pay and
benefits described in my Severance Agreement, and to which I would not otherwise
be entitled, by signing this release (the “Release”) I agree to the following:

 

a.This release includes all claims that I may have against Christopher & Banks,
as described below, whether known or unknown, that relate in any way either to
events that occurred or should have occurred during the time of my employment or
the termination of that employment, up to the date I execute this Release,
except the claims mentioned in paragraph 1.c of this Release.

 

b.This Release includes, without limiting the generality of the foregoing, any
claims I may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, paid-time-off pay and sick pay, which, as set forth
in Section 1 of my Severance Agreement, have been or will be fully paid to
me.  In addition, this release includes, but is not limited to, all claims for
separation benefits, defamation, invasion of privacy, negligence, emotional
distress, breach of contract, estoppel, improper discharge (based on contract,
common law, or statute, including any federal, state or local statute or
ordinance prohibiting discrimination, harassment or retaliation in employment),
violation of the United States Constitution, the Minnesota Constitution, the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Older Workers
Benefit Protection Act (OWBPA), the Minnesota Human Rights Act, Minn. Stat. §
363A.01 et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the National Labor Relations Act,
29 U.S.C. § 151 et seq., the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101 et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., any
claim based on a “whistleblower” theory, any claim for retaliation, harassment
or discrimination based on sex, race, color, creed, religion, age, national
origin, marital status, sexual orientation, disability, status with regard to
public assistance, military status, or any other class protected under local,
state or federal law and any other statutory, tort, contract or common law cause
of action, other than the claims mentioned in Paragraph 1.c. of the Release.  I
hereby waive any and all relief not provided for in the Severance Agreement.  I
understand and agree that, by signing this Release, I waive and release any
past, present, or future claim to employment with Christopher & Banks.

 

Without limiting the generality of the foregoing, this Release also includes,
but is not limited to, any claims I currently have, or may have based on events
occurring before the date of this release, with respect to (i) the exercise of
stock options in the Company and any subsequent sales of such stock; or (ii) the
inability to exercise, or the prohibition on the exercise of, options to
purchase Company stock, and the subsequent inability to sell, or prohibition on
the sale of, the related stock; and (iii) the inability to purchase or sell,
or the prohibition on the sale of or purchase and sale of, Company
stock.  Nothing in this release, however, prevents the future exercise of vested
options to purchase Company stock and to sell



12

--------------------------------------------------------------------------------

 

said stock in a manner consistent with the terms of the Company stock option
plans, the options themselves, the Company’s Stock Trading Policy and the
governing legal standards.

 

c.I am not, by signing this Release, releasing or waiving (i) any vested
interest I may have in any 401(k) or profit sharing plan by virtue of my
employment with Christopher & Banks, (ii) any rights or claims that may arise
after the termination of my employment, (iii) the post-employment payments
specifically promised to me under the Severance Agreement (subject to the terms
of the Severance Agreement), (iv) the right to institute legal action for the
purpose of enforcing the provisions of the Severance Agreement, (v) my rights,
if any, to indemnification and/or insurance for your acts or omissions that
occurred within the scope of my employment, (vi) any rights I may have under
state unemployment compensation benefits law, or (vii) any rights I may have
under workers compensation benefits laws.  In addition, this Release applies
only to legally waivable claims and specifically excludes any claim which cannot
be released by private agreement, including the right to file a charge with an
administrative agency or to participate in any agency investigation.  I waive,
however, the right to recover money if any federal, state or local government
agency pursues a claim on my behalf or on behalf of a class to which I may
belong that arises out of my employment or the termination of my employment.

 

d.Christopher & Banks, as used in this Release, shall mean Christopher & Banks
Corporation and its subsidiaries, divisions, affiliated or related entities,
insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of Christopher & Banks, in their official and individual capacities.

 

2. Notice of Right to Rescind.  I understand I have the right to rescind
(cancel) this Release within fifteen (15) calendar days of the date I sign
it.  I also understand that, to be effective, my rescission must be in writing,
and must be delivered to Christopher & Banks’ corporate headquarters (to the
attention of the General Counsel) either by hand or mail within the fifteen (15)
day period.  If delivered by mail, the rescission must be (1) postmarked within
the fifteen (15) day period; (2) properly addressed to the General Counsel, 2400
Xenium Lane North, Plymouth, Minnesota 55441; and (3) sent by certified mail
return receipt requested.

 

This Release will be effective upon the expiration of the fifteen (15) day
period without rescission.  I understand that if I rescind this Release, I will
not receive the separation pay and other benefits described in the Severance
Agreement and I will be obligated to return any benefit(s) and payment(s), if
already received.

 

3. Acknowledgements.

 

·



I have had adequate time to consider whether to sign this Release.

·



I have read this Release carefully.

·



I understand and agree to all of the terms of the Release.

·



I am knowingly and voluntarily releasing my claims against Christopher & Banks
to the extent expressly set forth in this Release.



13

--------------------------------------------------------------------------------

 

·



I have not, in signing this Release, relied upon any statements or explanations
made by Christopher & Banks, except those specifically set forth in the
Severance Agreement and Release.

·



I intend for this Release to be legally binding.

·



I have agreed to the terms of the Severance Agreement and the Release in
reliance upon my own judgment and the advice and opinions of my own attorneys
and advisors, and have not in any part relied upon the opinions of, or facts
represented by, Christopher & Banks or its employees or attorneys.  

·



I understand that the Severance Agreement and the Release specifically waive
claims arising under the Age Discrimination in Employment Act of 1967 (29 U.S.C.
§ 621 et seq.), and in connection with this waiver I acknowledge and agree to
the following: 

(1)



I am not waiving any rights or claims under the Age Discrimination in Employment
Act of 1967, as amended, that may arise after this Release is signed by me, or
any rights or claims to test the knowing and voluntary nature of this Release
under the Older Workers’ Benefit Protection Act, as amended;

(2)



In exchange for my waiver of rights or claims under the Age Discrimination in
Employment Act, I am receiving consideration that is in addition to anything of
value to which I am already entitled;

(3)



I have had ample opportunity to consult with an attorney of my choosing prior to
my signing this Release, and I was encouraged and advised to do so by
Christopher & Banks;

(4)



I may take twenty-one (21) days to consider whether to sign the Release;

(5)



If I sign this Release prior to the end of the twenty-one (21) day time period,
I certify that, in accordance with 29 CFR § 1625.22(e)(6), I knowingly and
voluntarily decided to sign the Release after considering it for less than
twenty-one (21) days and that my decision to do so was not induced by
Christopher & Banks through fraud, misrepresentation or a threat to withdraw or
alter the offer prior to the expiration of the twenty-one (21) day time period;

(6)



I understand that I may rescind this Release at any time within fifteen (15)
days after I sign it;

(7)



I further understand and agree that if I wish to rescind the Release after
signing it, I or my authorized legal representative will do so in accordance
within the time limitations and procedures described in Section 2 of this
Release; and

(8)



I have carefully read and fully understand all of the provisions of this
Release, and I knowingly and voluntarily enter into, and choose to be legally
bound by, all of the terms set forth in this Release.

·



I am signing this Release on or after my last day of employment with Christopher
& Banks.

 

 

 

 

 

 

Executive

 

 

Date:

 

 



14

--------------------------------------------------------------------------------